IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                               December 15, 2008
                                No. 07-60919
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

JUAN ENRIQUEZ-RAMOS

                                            Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                            Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A99 095 683


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
      Juan Enriquez-Ramos, a native and citizen of Mexico, petitions for review
of the decision of the Board of Immigration Appeals (BIA) affirming the
Immigration Judge’s denial of his application for cancellation of removal under
8 U.S.C. § 1229b. Because cancellation of removal is governed by § 1229b, the
jurisdictional bar of 8 U.S.C. § 1252(a)(2)(B)(i) applies in the instant case.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60919

      This court lacks jurisdiction to review the Attorney General’s discretionary
decision regarding cancellation of removal, see Rueda v. Ashcroft, 380 F.3d 831,
831 (5th Cir. 2004), unless the appeal involves constitutional claims or questions
of law. See § 1229b(b); § 1252(a)(2)(B)(i).      Despite his contentions to the
contrary, Enriquez-Ramos’s appeal does not involve a constitutional claim or a
question of law. Therefore, this court does not have jurisdiction to review this
claim. See Sung v. Keisler, 505 F.3d 372, 377 (5th Cir. 2007).
      Accordingly, the petition for review is DISMISSED for lack of jurisdiction.




                                        2